Worley, Judge,
dissenting.
My disagreement with the majority is based on the following language in sec. 350 (a) (2) of the Tariff Act of 1930, as amended:
No proclamation shall be made increasing or decreasing by more than 60 per centum any rate of duty, however established, existing on January 1, 1946 (even though temporarily suspended by Act of Congress), or transferring any article between the dutiable and free lists'. (Italics supplied.)
I am in complete accord with the conclusion of the Customs Court, as so ably expressed in its opinion, that the instant increase in duty is void.